Name: Commission Regulation (EEC) No 2377/84 of 16 August 1984 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 220/20 Official Journal of the European Communities 17 . 8 . 84 COMMISSION REGULATION (EEC) No 2377/84 of 16 August 1984 fixing the aid for cotton to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as shown in Article 1 to this Regula ­ tion , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 1 462/84 (2), and in particular Article 5 ( 1 ) thereof, Whereas the amount of the additional aid referred to in Article 5(1 ) of Regulation (EEC) No 2169/81 was fixed by Regulation (EEC) No 2147/84 ('), as last amended by Regulation (EEC) No 2295/84 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2147/84 HAS ADOPTED THIS REGULATION : Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 30,258 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 17 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 August 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 211 , 31 . 7 . 1981 , p. 2. H OJ No L 142, 29 . 5 . 1984, p. 1 . (') OJ No L 196, 26 . 7 . 1984, p. 44. (4) OJ No L 210, 7 . 8 . 1984, p. 23 .